Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-9, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, correcting image data in a section of an abnormal image, based on information that indicates a position of the section in an abnormal line image that is included in a received image.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---IMAGE PROCESSING APPARATUS, METHOD, AND PRODUCT FOR CORRECTING SECTION OF ABNORMAL IMAGE BASED ON POSITION IN ABNORMAL LINE IMAGE---.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 April 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
JP 2003023513 A discloses not producing an abnormal image, even if an error is generated when image data are transferred by detecting label data at the rear end of each of the lines of the image data and performing error correction based on the label data.

JP 2011-239176 A transfers image data to a line memory every for one line according to a line synchronous signal. When an error that the transfer was not carried out in a constant period in which the image data for one line should be transferred to the line memory is occurred, interpolation of the image data that was not transferred is carried out by referring the image data of lines prior to and following the line where the error occurs that are stored in the line memory.

JP 2003-046709 A transfers reference line data or a packet of different data in comparison with the previous line of image data divided into lines to a printer which restores the current line data with the difference data packet and the previous line data. If a packet is lacking, the current line is covered by data of the previous line. When receiving a reference line data packet of the following block, if an error occurs in the previous block and the received reference line does not match the restored reference line, the covering process is not corrected, so that the restoring processing of the previous line is conducted in the reverse direction from the reference data packet and the different data packet.

JP 2002-141874 A discloses an example of signal interruption due to out-of-lock signal of a PLL circuit.




Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ohira (US 20130135637 A1) discloses generating mask image data which indicates locations of the line noise pixels and locations of pixels other than the line noise pixels in the input image data, generating a line noise replacement mask from the mask image data by correcting, to a non-replacement-target line noise pixel that does not need to be replaced, at least one, of the line noise pixels, which is other than the replacement-target line noise pixel, and replacing, with the another pixel which is other than the line noise pixels and is included in the input image data, the replacement-target line noise pixel of the input image data, which replacement-target line noise pixel is indicated by the line noise replacement mask (par. 169).

Noro (JP 2018124873 A) discloses an image reading device that replaces image data according to the timing of occurrence of an abnormality. A normal-line-synchronization signal is generated to eliminate an abnormal line synchronization signal, wherein an abnormal-line position signal is generated only when the timing of generating an abnormal signal included in the line synchronization signal lies within an effective image signal, among image signals, which is necessary for image formation.  Image data is generated for each line based on the image signal and the normal line synchronization signal, and replaces image data of the line from which the abnormal-line position signal is output with image data of another line. 

Trifonov et al (US 20030012452 A1) removes line defects from a still image by providing image data in digital form, detecting line defects in the image within a specified range of widths without manually designating the spatial location of the line defects, and adjusting the image data to correct the detected line. It can also be described as removing line defects from a still image by providing image data in digital form, detecting line defects in the image of a specified brightness, either higher or lower, compared to their surrounding without manually designating the spatial location of the line defects, and adjusting the image data to correct the detected line. It may alternatively be described as removing line defects from a still image by providing image data in digital form, detecting line defects in the image of a specified contrast compared to their surroundings without manually designating the spatial location of the line defects, and adjusting the image data to correct the detected line or as a method for removing line defects from a still image by providing image data in digital form, detecting line defects in the image of a specified range of sharpness without manually designating the spatial location of the line defects, and adjusting the image data to correct the detected line.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
10 September 2020